Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 10/13/2020. Claims 1-20 are currently pending. 
Priority
Current application, US Application No. 17/068,867, is filed on 10/13/2020. Claims priorities from Provisional Applications, 63020940, 63020925, 63020928, and 63020942, which are all filed on 05/06/2020.

Drawings
The drawings are objected to because Fig 4-6 should include appropriate text labels to help readers to understand drawings at a first glance by fulfilling a purpose of having Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claims 1-20 are objected to because of the following informalities:  As per claim 1, the word “therefrom” in the limitation “a drug administration device configured to deliver a drug therefrom to a patient” should be removed because the word appears redundant without adding any additional meaning to the limitation. The word “thereon” in the limitation “the patient having had a surgical procedure performed thereon” should be replaced with “on the patient body” or with an appropriate phrase for clarity. As per claim 13, the phrase “and a processor” should be replaced with “and running a processor” or with an appropriate phrase to make the phrase be consistent with other earlier limitations as part of method steps.

As per claims 2-12 and 14-20, claims are also objected because the base claims 1 and 13 are objected.
	Appropriate correction is required.

Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	The current application includes limitations in claim 1  that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:

	Claim 1 include a limitation/element that use generic placeholders, “a drug administration device” that is coupled with functional language, “deliver” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
	
	The physical structure of “a drug administration device” is interpreted as syringes, injection devices ‘e.g., autoinjectors, jet injectors, and infusion pumps’, and inhalers (see spec. [0006]), any of the autoinjector 100 of FIG. 1, the infusion
pump 200 of FIG. 2, the inhaler 300 of FIG. 3, the drug administration device 500 of FIG. 5 (see spec. [00117]). 

	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A drug administration system, comprising: (1.A)
a drug administration device configured to deliver a drug therefrom to a patient, the patient having had a surgical procedure performed thereon; (1.B)
a sensor configured to sense information relating to a condition regarding at least one of the patient, the drug, and the drug administration device; (1.C)
and a server including a processor configured to use the sensed information in at least one of: (1.D)
analyzing an outcome of the surgical procedure, and changing at least one variable parameter of an algorithm that when executed causes delivery of the drug from the drug administration device”. (1.E)

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (System).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/step (1.E) “analyzing an outcome of the surgical procedure, and changing at least one variable parameter of an algorithm that when executed causes delivery of the drug from the drug administration device” is treated by the Examiner as belonging to combination of Mental Process and Mathematical Concept groupings as the limitations include mental observation or evaluation followed by mental judgement, i.e. decision making”, combined with mathematical concept, i.e. data analytics (see specification outcome analytics [00108].cost analysis [00117], medical analytics, data … aggregated [00101-00102], algorithms to provide … accurate trends … recommendations [00130], correlation, AI, Machine learning, predictive model [00134], calculation … based on algorithm or … a look-up table [00174]) or 
treated as belonging to Method of organizing human activity grouping because the limitation involves decision based on economic consideration (see spec. a particular drug may be associated with a lower insurance reimbursement rate and/or a lower hospital cost than another drug, where each of the drugs were used to treat the same medical issue  [00143]) .
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A drug administration system”, “a drug administration device configured to deliver a drug to a patent”, “a sensor”; and “a server including a processor”;
In Claim 2, “a surgical hub”;
In Clam 3: “a cloud-based system”;
In Claim 6: “a memory storing the algorithm”;
In Claim 13: “A drug administration method”;
As per claim 1, the additional element in the preamble “A drug administration system” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to a particular operation or field of use. The limitations/elements “a drug administration device configured to deliver a drug to a patent”, “a sensor”; and “a server including a processor”, equivalent to a general computer, are standard elements in the art and they are not particular.
As per claim 2, the limitation/element “a surgical hub” is a standard machine in the art and it is not particular.
As per claim 3, the limitation/element “a cloud-based system” represent a general computing system equipped with networking communication capability and it is not particular.
As per claim 6, the limitation/element “a memory storing the algorithm” represents a general computer component and it is not particular.
As per claim 11, the additional element in the preamble “A system for logging” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to a particular operation or field of use. The limitation/element ““an acoustic logging tool comprising: one or more transmitters; and one or more receivers and an information handling system” represents a standard acoustic logging tool in the art including standard components so they are not particular.
As per claim 13, the additional element in the preamble “A drug administration method” is not qualified for a meaningful limitation and it generally links the use of the judicial exception to a particular operation or field of use.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (See Bakos, West and others in the list of prior art cited below)
	Claims 1-20, therefore, are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 13, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(12) as being anticipated by Bakos (US 20220336074 A1).
As per claim 1, Bakos discloses
A drug administration system, comprising: (drug administration system(s) [abs, 0030, 0034-0035, 0062, Fig. 9]) 
	a drug administration device configured to deliver a drug therefrom to a patient, (a drug administration device [abs, 0010], dosage … administered directly to the patient via a drug administration device [0004]) 
the patient having had a surgical procedure performed thereon; (Systems And Methods For Surgical And Interventional Planning, Support, Post-operative Follow-up, And Functional Recovery Tracking [0214-0215], surgical outcome [0217], surgical procedure [0243])
	a sensor configured to sense information relating to a condition regarding at least one of the patient, the drug, and the drug administration device; (sensor … sense information, device, drug [0010-0011], sensor, a patient [0043])
	and a server including a processor configured to use the sensed information in at least one of: (server [abs, 0010, 0030], server including … a processor, The processor of the server is configured to use the key to anonymize all data [0030], data transmitted to … the server can include data indicative of the sensed information [0032])
	analyzing an outcome of the surgical procedure, (analyzing trends [0147], data associated with … patient(s) … can be analyzed [0168, Fig. 15], surgical outcome [0217]) and changing at least one variable parameter of an algorithm that when executed causes delivery of the drug from the drug administration device. (drug administration device, change at least one variable parameter of the algorithm, drug delivery [0176])

As per claim 13, Bakos discloses
A drug administration method (administration method [0038, 0041, claim 20])
Bakos further disclose the remaining limitations as shown in claim 1 above.

As per claim 4, Bakos discloses claim 1 set forth above.
Bakos further discloses the drug administration device includes the sensor. (the drug administration device also includes a sensor [0020, claim 16, 57]).

As per claim 5, Bakos discloses claim 1 set forth above.
Bakos further discloses the sensor is separate from and external to the drug administration device. (sensors may be located externally on the housing [0112])

As per claims 6 and 16, Bakos discloses claims 1 and 13 respectively set forth above.
Bakos further discloses
the drug administration device includes a memory storing the algorithm therein; (The drug administration device also includes a memory [0010], a memory configured to store therein an algorithm [0016])
	the processor is configured to use the sensed information in at least changing at least one variable parameter of an algorithm; (processor, configured to control delivery of drug … based … on sensed information [claim 10])
	the server is configured to communicate an indication of the changed at least one variable parameter to the drug administration device; (server, The key is unique to the drug administration device and to the remotely located server . [0010], , a server including a communication interface configured to wirelessly receive data and wirelessly transmit data [0030], computer system, equivalent to a server, data transmitted from the system … to the device can include … request to move … state … by changing at least one variable parameter of an algorithm … to administer a drug dose to the patient [0153])
	and the drug administration device includes a processor configured to change the at least one variable parameter in the stored algorithm and thereafter execute the algorithm so as to cause delivery of a dose of the drug from the drug administration device to the patient. (a drug administration device includes a memory configured to store therein an algorithm including at least one variable parameter, The processor is also configured to change the at least one variable parameter of the algorithm stored in the memory based on the data received from the remotely located communications interface [0016, Fig. 2])

As per claims 7 and 17, Bakos discloses claims 1 and 13 respectively set forth above.
Bakos further discloses
the processor is configured to use the sensed information in at least changing at least one variable parameter of an algorithm; (Processor, sensed information [0010], The processor is also configured to change the at least one variable parameter of the algorithm stored in the memory based on the data received from the remotely located communications interface [0016, Fig. 2])
the server is configured to communicate an indication of the changed at least one variable parameter to the drug administration device; (server, The key is unique to the drug administration device and to the remotely located server . [0010], , a server including a communication interface configured to wirelessly receive data and wirelessly transmit data [0030]
computer system, equivalent to a server, data transmitted from the system … to the device can include … request to move … state … by changing at least one variable parameter of an algorithm … to administer a drug dose to the patient [0153])
and after changing the at least one variable parameter, the processor is configured to execute the algorithm so as to cause delivery of a dose of the drug from the drug administration device to the patient. (a processor configured to use the algorithm in controlling delivery of a drug [0016], The method also includes executing , using the processor , the changed algorithm to control delivery of another dose of the drug from the drug administration device to the patient [0041])

As per claims 10 and 20, Bakos discloses claims 1 and 13 respectively set forth above.

Bakos further discloses the processor is configured to use the sensed information in the analyzing and in changing the at least one variable parameter. (a processor is configured to analyze image(s) and / or video(s) captured by the image capturing device [0179, 0198], The processor is also configured to change the at least one variable parameter of the algorithm stored in the memory based on the data received from the remotely located communications interface [0016, Fig. 2] )


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 2-3 and 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over Bakos in view of  Shelton (US 20210196108 A1).
As per claims 2 and 14, Bakos discloses claims 1 and 13 respectively set forth above.
Bakos is silent regarding the claim.

Shelton discloses a surgical hub includes the server (surgical system, surgical hub … comprises … remote server [0228, Fig. 19]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Bakos in view of Shelton to use a surgical hub including the server for a secure patient care under compliance guideline by using all the possible available data and leveraging computer network technology (Bakos – avoid adverse effect, incorrect, correctly, mistakes error [0002], monitor compliance [0005], all of this data, possible trends and correlations [0009]).

As per claims 3 and 15, Bakos discloses claims 1 and 13 respectively set forth above.
Bakos is silent regarding the claim.

Shelton discloses a cloud-based system includes the server. (surgical system, cloud … that may include a remote server [0228, Fig. 9])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Bakos in view of Shelton to use a cloud-based system including the server  for a secure patient care under compliance guideline by using all the possible available data and leveraging computer network technology.

Claims 8-9 and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Bakos in view of  Farokhzad (US 20180172694 A1).
As per claims 8 and 18, Bakos discloses claims 1 and 13 respectively set forth above.
Bakos further discloses the processor is configured to use the sensed information in at least the analyzing; (a processor is configured to analyze image(s) and / or video(s) captured by the image capturing device [0179, 0198]), but is silent regarding the analyzing includes machine learning.

Farokhzad discloses use of machine learning algorithm during analysis of drug administration (administration of drug [0186], processor, server, [0195], machine learning algorithms are employed in connection with a method of the invention to analyze data detected [0284]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Bakos in view of Farokhzad to use a machine learning technique for the analysis of drug administration for a secure patient care under compliance guideline by using all the possible available data and leveraging computer technology.

As per claims 9 and 19, Bakos and Farokhzad disclose claims 8 and 18 set forth above.
Bakos disclose use of a drug administration device, a sensor and use of processor to analyze an outcome of the surgical procedure using the sensed information in base claims 1 and 13.

Bakos further discloses use of additional drug administration (ability to be added to as additional modules and/or additional functionality [0140], additional drug administration device [0202]), but is silent to use of additional sensors.

However, it would have been obvious to one having ordinary skill in the art at the
time the invention was made to use additional sensors to disclose the claim, since it has been held that mere duplication of the essential working parts of an invention involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 11-12  are rejected under 35 U.S.C. 103 as being unpatentable over Bakos in view of  Hickle (US 20030145854 A1).
As per claim 11, Bakos discloses claim 10 set forth above.
Bakos discloses use of a processor configured to perform the analyzing and the changing of the at least one variable parameter, but is silent regarding performing the operation after the performance of the surgical procedure.

Hickle discloses a drug administration using expert system analysis and update after the surgical procedure (a system and method for providing sedation, analgesia and/or amnesia to a conscious patient undergoing … surgical procedure or … from post procedural [0002], expert system type analysis or neural networks, dynamically change drug administration and amount variables as a function of patient physiology, care system state and predictive elements of patient physiology [0155]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Bakos in view of Hickle to use a processor configured to perform the analyzing and the changing of the at least one variable parameter after the performance of the surgical procedure for a secure patient care under compliance guideline by using all the possible available data and leveraging computer technology.

As per claim 11, Bakos discloses claim 10 set forth above.
Bakos discloses use of a processor configured to perform the analyzing and the changing of the at least one variable parameter, but is silent regarding performing the analysis after the performance of the surgical procedure and changing of the at least one variable parameter during the performance of the surgical procedure.

Hickle discloses a drug administration using expert system analysis and update after or during the surgical procedure (a system and method for providing sedation, analgesia and/or amnesia to a conscious patient undergoing … surgical procedure or … from post procedural [0002], expert system type analysis or neural networks, dynamically change drug administration and amount variables as a function of patient physiology, care system state and predictive elements of patient physiology [0155]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Bakos in view of Hickle to use a processor configured to perform the analyzing after the performance of the surgical procedure and the changing of the at least one variable parameter during the performance of the surgical procedure for a secure patient care under compliance guideline by using all the possible available data and leveraging computer technology.

Claims 1 and 13  are also rejected under 35 U.S.C. 103 as being unpatentable over West (CA 2577106 A1) in view of Palmer (CN 101626750 A).
As per claim 1, West discloses 
A drug administration system, (system … managing … monitors … the medication delivery [abs, pg. 7 line 9-28]) comprising:
	a drug administration device configured to deliver a drug therefrom to a patient, (managing therapy provided to a patient, a medication delivery device [pg. 7 line 9-12, claim 1])
the patient having had a surgical procedure performed thereon; (quality patient care, surgery is performed [pg. 2 line 17-20])
a sensor configured to sense information relating to a condition regarding at least one of the patient, the drug, and the drug administration device; (sensor associated with a patent [pg. 1 line 7-8], sensor [pg. 14 line 26 – 31])
and a server including a processor configured to use the sensed information in at least one of: (server [pg. 7 line 18 – 28], server includes various modules [pg. 15 line 3-8], server [pg. 15 line 9-12, Fig. 1])
analyzing and changing at least one variable parameter of an algorithm that when executed causes delivery of the drug from the drug administration device. (programming commands embodied in software running on the … server, determines whether drugs intended to be infused … are compatible [pg. 12 line 8-11, Fig. 8], programming commands embodied in software running on the … server, generates dosing and monitoring recommendations [line 13-15, Fig. 9],  determine if the results of a test or monitoring parameter are received within a specific timeframe and provides an appropriate alert [line 19-21, Fig. 10], server … provide status reports of administered therapy, allow … modification of prescribed therapy [pg. 15 line 24-25])

However, West is silent regarding analyzing an outcome of the surgical procedure in drug administration.

Palmer disclose (the patient after operation need after surgery for treating acute pain. surgeon medicine dispensing device for administering … sufentanii [pg. 51 line 22-23]; Many different clinical condition is need for rapid treatment of acute pain, the condition comprises operation recovery … after operation, for example, after surgery [pg. 20 line 35 – pg. 21 line 2]; patient after operation need … for treating acute pain; medicine dispensing device for administering [pg. 50 line 21-26]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of West in view of Palmer to analyze an outcome of the surgical procedure and update drug administration algorithm of the device for a proper administration and secure care of the patient.

As per claim 13, West discloses a drug administration method (method … managing … monitors … the medication delivery [abs, pg. 7 line 9-28]).

West in view Palmer discloses the remaining limitations as shown in claim 1 above.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Yang (US 20200322793 A1) discloses sensor can sense the information associated with the device and the drug (sensor(s) can be configured to detect an operational state of the medical device … a condition of the medical device 12 or drug contained therein [0025]).
Shelton (US 20190201593 A1) discloses a surgical hub including a server (the surgical hub including a processor and a memory [0509, 0553, 19], equivalent to a server).
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2857